This suit originated in the justice court, and was by Willard against appellant company to recover $133.43, alleged to be due for extra labor performed under a certain written contract or agreement; the price to be paid therefor being stipulated in the event such extra labor was done. The only plea of defendant was that it had paid the plaintiff for the work done in accordance with the terms of the contract, and, in fact, *Page 383 
had overpaid him through mistake. On an appeal to the county court, judgment was rendered upon a verdict in plaintiff's favor for the amount sued for, and from it we have this appeal.
The case is submitted to us on brief of appellant, in which a number of assignments of error are urged, which may be divided into three classes: (1) Complaints of the court's charge; (2) of the insufficiency of the evidence to support the verdict; and (3) of the court's sustaining objections to interrogatories in depositions offered in evidence by the plaintiffs. As to the first class, it is sufficient to say that the court correctly submitted the issue as to whether plaintiff performed such labor and services alleged by him in the manner required, and instructed the jury, if he had, to find in his favor, and that defendant requested no further instructions. As to the second class of the assignments, the evidence is reasonably sufficient to sustain the verdict; and as to the third, that the objections made by defendant to the interrogatories are not shown in appellant's brief by the statements subjoined to the propositions under the assignments.
The judgment is affirmed.